DETAILED ACTION

Election/Restrictions
Newly submitted claims 14 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are directed to a process for manufacturing a ceramic foam, rather than a ceramic foam, which was presented previously.  Had the new claims been presented at the same time as the previously-presented claims, they would have been subject to a restriction/election requirement because they are independent and distinct from a ceramic foam, which was originally claimed/elected.  In particular, the product of claim 1 can be made by a materially different process, e.g. by extrusion molding or by three-dimensional printing a foam of the ceramic material with the required composition.  As such, an excessive number of separate search queries would be necessary if the inventions were examined together and prior art applicable to one is not likely applicable to the other. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 and 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 112
	The rejections of claims 11 and 12 under 35 U.S.C. 112(b) in the previous office Action are withdrawn in view of Applicant's amendment, filed October 21, 2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama (US PG Pub. No. US PG Pub. No. 2014/0128242) in view of Cevales (US Pat. No. 3,754,950) and Takenami (US PG Pub. No. 2010/0298109).
Regarding claims 1-9, Taniyama teaches a sintered ceramic foam having a porosity of 60 vol. % or more (Abstract; par. 13, 19).  The instantly claimed porosity ranges are obvious in view of Taniyama.  See MPEP 2144.05. 
The teachings of Taniyama differ from the current invention in that his foam is not taught to comprise the recited phase composition.  However, Taniyama does teach that his foam is intended for use as a thermally-insulating firebrick, which is used in a furnace, and that it comprises a refractory ceramic powder that may include alumina, mullite, and zirconia (par. 1, 2, 19). Cevales further teaches an AZS (alumina, zirconia, silica)-type refractory ceramic that may comprise 10 to 50 wt. % corundum (i.e. a type of 
Although Cevales does not explicitly teach that the disclosed quantities of corundum, baddeleyite, and mullite represent 95 % of the mass of the crystallized phases, which might be considered a difference from the current invention, the only other portion of the material he discloses is a "vitreous phase" (col. 1, ln. ln. 55-58).  Therefore, the crystallized phases in Cevales's material are presumed to be entirely, or substantially entirely, made up of corundum, baddeleyite, and mullite.  Additionally, it would have been obvious to one of ordinary skill in the art to configure the material of Taniyama and Cevales such that its crystallized phases are made up entirely, or substantially entirely, of corundum, baddeleyite, and mullite because no other crystalline materials or phases are disclosed and the only other phase that is discussed is a 
The teachings of the cited prior art differ from the current invention in that the taught foam is not disclosed to comprise less than 5 wt. % of a glassy phase.  However, Cevales does teach that the vitreous phase should be reduced in order to improve the corrosion resistance of the material (col. 1, ln. 20-30).  Cevales's taught quantity of 7 wt. % is sufficiently close to the claimed range that it constitutes obviousness (col. 2, ln. 3).  See MPEP 2144.05. Takenami further teaches a refractory material comprising zirconia, mullite, and, optionally, corundum, that he discloses should include 5 wt. % or less of a glassy phase in order to achieve excellent corrosion and thermal shock resistance (par. 17-19).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to comprise the above-discussed crystalline phases while including as little of a glassy phase as possible, including 5 wt. % or less, because both Cevales and Takenami teach to reduce the glass phase content and in order to achieve excellent corrosion and thermal shock resistance. The instantly claimed glass phase content is obvious in view of Takenami.  See MPEP 2144.05.

Regarding claim 10, as discussed above, Cevales teaches that the zirconia in his product is baddeleyite (col. 1, ln. 55-58), which is a monoclinic crystal form.  As Cevales does not disclose otherwise, substantially all or all of the zirconia is presumed to be of the taught crystal form.  Additionally, although Cevales does not explicitly teach that the zirconia is all (or greater than 60 %) baddeleyite, it would have been obvious to one of ordinary skill in the art to configure the material such that all of the zirconia present is either baddeleyite or present in the vitreous phase (i.e. which can range from 

Regarding claims 11 and 12, Cevales teaches that the ceramic material discussed above, in component oxides, includes 45 to 65 wt. % Al2O3, 10 to 40 wt. % ZrO2, 12 to 20 wt. % SiO2, 0.8 to 1.4 wt. % Na2O (col. 1, ln. 53-55).  The instantly claimed composition is anticipated by or obvious in view of Cevales.  See MPEP 2144.05. 
 Cevales also exemplifies a material meeting the corundum, mullite, and baddeleyite percentages discussed above, that includes 63.5 wt. % Al2O3, 12.0 wt. % ZrO2, 20.5 wt. % SiO2, 1.28 wt. % Na2O, 0.53 wt. % Fe2O3, 1.95 wt. % TiO2 ("supplement"), and 0.27 wt. % CaO (Ex. 6), which anticipates the claimed metal oxide content ranges.  

Regarding claim 13, the teachings of the cited prior art differ from the current invention in that none explicitly teaches a furnace comprising a ceramic foam with the above-discussed composition and porosity.  However, Taniyama does teach that his product is intended to be a thermally-insulating fire brick for a furnace and that firebricks are used as heating surfaces and linings in furnaces (par. 2, 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the prior art ceramic foam as 

Regarding claims 17 and 18, the teachings of Taniyama differ from the current invention in that the mean grain size is not disclosed.  However, Taniyama does teach that the particle size and distribution of the powder used to make his product can be arbitrarily designed and exemplifies products made with ceramic particles ranging from less than 1 µm to 75 µm (par. 36; Table 1, 3).   As such and particularly as no criticality has been established, the selection of particles of the recited sizes is a prima facie obvious selection of size or dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art to select particles with sizes in the ranges taught by Taniyama including selecting particles in the range of 1 µm to 75 µm and including using particles with an average grain size falling in the taught ranges because Taniyama teaches that particle sizes in those ranges are appropriate for his product.  The instantly claimed grain size ranges are obvious in view of Taniyama. See MPEP 2144.05. 

Claims 1-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of and Takenami.
Regarding claims 1-5, 8, and 9, Taniyama teaches a sintered ceramic foam having a porosity of 60 vol. % or more (Abstract; par. 13, 19).  The instantly claimed porosity ranges are obvious in view of Taniyama. See MPEP 2144.05. 

The teachings of Taniyama differ from the current invention in that his foam is not 
Although Takenami does not explicitly teach that the disclosed quantities of corundum, zirconia, and mullite represent 95 % of the mass of the crystallized phases, which might be considered a difference from the current invention, the only other portion of the material he discloses is an "amorphous glass phase" (par. 36, 45).  Therefore, the crystallized phases in Takenami's material are presumed to be entirely, or substantially entirely, made up of corundum (i.e. a type of alumina), zirconia, and mullite.  Additionally, it would have been obvious to one of ordinary skill in the art to configure 

Regarding claims 6 and 7, the teachings of Taniyama and Takenami differ from the current invention in that the disclosed ceramic is not taught to include corundum in the recited ranges.  However, although Takenami teaches that there are some drawbacks to increasing the corundum content, he does teach that inclusion of corundum in the material improves its corrosion resistance against molten metal (par. 25).  One of ordinary skill in the art would understand that if corrosion resistance was of greater importance than other factors, e.g. thermal shock resistance, then including additional corundum in the material could be used a means of achieving the goal of improved corrosion resistance.  As such, it would have been obvious to one of ordinary skill in the art to select an appropriate quantity of corundum for the prior art ceramic foam, including increasing the quantity above what is taught by Takenami and including selecting an amount in the range of 30 to 40 wt. %, in order to achieve a desired/required corrosion resistance against molten metal and to render the material suitable for use with molten metal.  



Regarding claim 10, Takenami teaches that 95 wt. % or more of the zirconia may be of the monoclinic crystalline form (par. 23). 

Regarding claims 11 and 12, the oxide composition of Takenami's ceramic includes 30 to 55 wt. % ZrO2, 30 to 55 wt. % Al2O3, 10 to 25 wt. % SiO2, and a total of 1 wt. %  or less of Na2O, K2O, CaO, MgO, P2O5, B2O3, Fe2O3, and MnO2 (par. 28, 35).  The instantly claimed composition is obvious in view of Taniyama.  See MPEP 2144.05. 

Regarding claim 13, the teachings of the cited prior art differ from the current invention in that neither explicitly teaches a furnace comprising a ceramic foam with the above-discussed composition and porosity.  However, Taniyama does teach that his product is intended to be a thermally-insulating fire brick for a furnace and that firebricks are used as heating surfaces and linings in furnaces (par. 2, 3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use the prior art ceramic foam as a thermal insulator in a furnace because Taniyama teaches that the product is intended for this purpose and in order to achieve the benefits discussed above. 

Regarding claims 17 and 18, the teachings of Taniyama differ from the current invention in that the mean grain size is not disclosed.  However, Taniyama does teach that the particle size and distribution of the powder used to make his product can be arbitrarily designed and exemplifies products made with ceramic particles ranging from less than 1 µm to 75 µm (par. 36; Table 1, 3).   As such and particularly as no criticality has been established, the selection of particles of the recited sizes is a prima facie obvious selection of size or dimension that does not distinguish the claimed invention over the prior art. See MPEP 2144.04.  Additionally, it would have been obvious to one of ordinary skill in the art to select particles with sizes in the ranges taught by Taniyama . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of Cevales and Takenami, and, optionally, further in view of Fukushima (US Pat. No. 4,472,332); and claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taniyama in view of Takenami, and, optionally, further in view of Fukushima. 
Regarding claim 16, as discussed above, the prior art ceramic foam has a porosity of greater than 60 %.  Taniyama further teaches that the pores have a size of 200 µm or less (i.e. the material has "macroporosity"), which is determined with mercury porosimetry (par. 13, 14), which demonstrates that the material includes open porosity that is capable of receiving mercury.  
The teachings of the cited prior art might be considered to differ from the current invention in that the porosity in the taught material is not explicitly disclosed to be at least 60 % open.  However, the porosity in the material is expected to be substantially entirely open because, as noted above, Taniyama teaches that mercury is capable of flowing into its pores and makes no disclosure of there being pores that cannot receive mercury, and because Taniyama teaches that the pore structure is created blending the precursor composition with water, an organic foaming agent, an organic foam stabilizer, and air (par. 38-42).  Given that the foamed material is dried and eventually fired, the 
Fukushima further teaches that it is advantageous to form porous ceramics with open-cell porosity because the drying of the foamed material is uniform and accelerated (col. 5, ln. 15-21).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art ceramic foam to be entirely or substantially entirely open-porous (i.e. greater than 60 % of the "macroporosity" is open porosity) so that the foamed material can dry quickly and evenly.  




The rejections of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Rath (WO 2016/045996 A1), cited according to US PG Pub. No. 2017/0283331, in view of Cevales (US Pat. No. 3,754,950) are withdrawn in view of Applicant's amendment, filed October 21, 2021. 

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive and/or are moot in view of the current rejections.  
Although not specifically regarding the rejections above, Applicant has argued that Cevales's teachings are not combinable with Rath's because Cevales teaches a fused or electromelted product rather than a sintered foam, which Applicant asserts involves problems and technical solutions that are generally different.  Applicant has also argued that a composition for making a fused product is not a priori able to be used for manufacturing a sintered product or vice versa.  However, both Rath and, as discussed above, Taniyama teach that various ceramic materials can be used in the production of their foams. As Cevales teaches benefits to his material composition, it would have been obvious to use a ceramic of or based on his composition in making a foam as disclosed or to make a foam with a composition based on Cevales's teachings.  There is no apparent reason that one of ordinary skill in the art, if provided with the motivation to do so, would be unable to determine how to make a ceramic foam of the taught composition.  Applicant has provided no evidence to support this assertion. 


Applicant has further argued that Cevales teaches away from a glassy phase of 5 wt. % or less because fused products usually include intergranular vitreous phases filling a network of crystalline grains.  However, this assertion is incorrect.  As discussed above, Cevales teaches that it is desirable to reduce the glass phase content in his product and even teaches a percentage, i.e. 7 wt. %, that is sufficiently close to that of the claimed range to constitute obviousness.  See MPEP 2144.05.  Consistent with Ceveles's desires and discussed above, it also would have been obvious in view of 
Applicant has further argued that fused products have a much lower porosity than sintered foam and, therefore, one of ordinary skill in the art would not consider combining Cevales's teachings with a reference teaching a sintered foam.  This argument is moot with respect to Rath.  However, regarding the current rejections in view of Takenami, it is noted that the rejections are not based on modifying Cevales's product to have porosity, but rather to use a composition based on his teachings in forming a foam.  As noted above, Takenami teaches for his own refractory material to use ceramics (i.e. zirconia, mullite, and alumina) that Cevales teaches form an excellent refractory composition. Therefore, one of ordinary skill in the art would be reasonably expected to look to references teaching refractory materials, including Cevales's, for guidance in making a ceramic refractory material, such as that of Takenami. As such, it would have been obvious to use a powder based on Cevales's composition and/or to make Takenami's foam to have a composition based on Cevales's teachings for the reasons discussed above.  
Applicant has also argued that as Cevales teaches a process for improving corrosion resistance to molten glass or slag, he does not suggest that the composition is of any utility for an insulating material and, therefore, there would be no motivation in making a sintered foam from his material.  Applicant has also asserted that one of ordinary skill in the art would consider altering the phase composition of Rath's foam to be prejudicial to its thermal conductivity and/or strength. These arguments are moot .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 

To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784